Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 03/06/2020; claims 1-2, 6, 9-10, 13, 19-20, and 22-20, is/are amended.
Claim(s) 16, is/are amended BY EXAMINER’S AMENDMENT.
Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative William Breen on 4 February 2021 to correct a 112(b) antecedent issue with claim 16.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:

13, wherein the sales forecasting module further comprises a combined probability module, the combined probability module combining a plurality of browsing ratio probabilities and the browsing duration probabilities into combined probabilities that active users will contribute to the sales for use in the sales forecasting.

Allowable Subject Matter
Claim(s) claim(s) 1-10, 13-14, and 16-23 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Prior art reference(s) Ghose (US 10,387,936), Giilbert (US 2008/0162269), and Zadeh (US 9,916,538), do not teach “collecting, by the at least one computing device, browsing data that describes interaction of a plurality of users with a website, the website including a plurality of webpages, at least one webpage of the plurality of webpages pertaining to a particular product or service the plurality of users including an active user with respect to the particular product or service that has visited the at least one webpage; determining, by the at least one computing device, a browsing ratio from the collected browsing data, the browsing ratio being a ratio of a number of visits to the at least one webpage of the website that pertains to the particular product or service and a number of visits to one or more webpages of the plurality of webpages that do not pertain to the product or service; measuring, by the at least one computing device, a browsing duration describing a time frame spent between a first visit to the at least one webpage pertaining to the particular product or service and a second visit to the at least one webpage pertaining to the particular product or service; and controlling, by the at least one computing device, a forecast of sales for the product or service by utilizing the browsing ratio and the browsing duration to predict a probability of the active user with respect to the 
Therefore independent claims 1, 13, and 19, and dependent claim(s) 2-10, 14, 16-18, and 20-23 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections – 35 USC § 101 
In view of updated Office guidance, the Examiner finds the totality of the claims, amount to more than the abstract idea identified in the Final Action sent on 11-13-2019, the totality of the claims representing a novel use of artificial intelligence’s machine learning to predict, using root mean square error loss functions to optimally generate sales revenue forecasts associated with an active user’s visit(s) to a webpage(s) associated with a particular product good or service, associated with browsing duration and ratios (as elucidated in the Applicant’s specification, ¶¶33-56), the applicant’s claims encompassing additional elements that integrate the abstract idea/judicial exception into a practical application, imposing meaningful limits on practicing the abstract idea, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See MPEP 2106.05 and Vanda memo). Thus the claims are patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682